internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b01- plr-112915-00 date date distributing controlled x y z date date we respond to your letter dated date in which you requested a supplemental ruling to plr issued on date prior letter_ruling additional information was submitted in a letter dated date the prior letter_ruling stated that the business_purpose for the spin-off was to facilitate substantial borrowing by controlled the proceeds of which would be used to fund specific acquisitions consistent with the prior letter_ruling the spin-off has facilitated substantial incremental borrowing by controlled which had borrowed approximately dollar_figurex through date as a result of significant changes in controlled’s industry including the diminished attractiveness of one potential acquisition as well as a beneficial license transaction that alleviated the need to do another significant acquisition only dollar_figurey of the borrowed amount has been used to fund acquisitions the additional incremental borrowing has been used instead primarily to make capital expenditures and fund the working_capital needed to support controlled’s rapid growth additionally as a result of controlled’s growth since the spin-off controlled’s capital needs have far exceeded the additional borrowing capacity created by the spin-off consequently controlled has completed a public equity offering of approximately dollar_figurez as of date based solely on the information and representations set forth in the prior letter_ruling and this supplemental letter_ruling it is held as follows controlled’s use of substantial incremental borrowing resulting from the spin-off to make acquisitions and capital expenditures and fund working_capital needs instead of exclusively to make acquisitions and controlled’s public equity offering will have no adverse effect on the validity of the rulings contained in the prior letter_ruling and those rulings will remain in full force and effect no opinion is expressed about the tax treatment of the transactions under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above supplemental ruling and the rulings set forth in the prior letter_ruling specifically no rulings were requested and no opinion is expressed as to the federal_income_tax consequences of the offering under sec_355 of the code this ruling supplements the prior letter_ruling sec_6110 provides that it may not be used or cited as precedent a copy of this supplemental letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction is consummated the supplemental rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate parties this office has not verified any of the material submitted in support of the request for the supplemental ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer sincerely yours associate chief_counsel corporate by assistant to the chief branch
